✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                Western                                                DISTRICT OF                                        Virginia


                                      USA
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                           James Alex Fields                                                                           Case Number: 3:18CR00011-001

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Michael F. Urbanski                                                Kavanaugh,Cullen, Berkower                                Lorish/Lunsford/Heblich
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 6/28/2019                                                          Mary Butenschoen                                          H. Wheeler
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

  31                  6/28/2019             X             X         Video Fields in park                                                          Alhusen

  32                  6/28/2019             X             X         Video Fields behind barricade                                                 Alhusen

  33                  6/28/2019             X             X         Video Fields marching                                                         Alhusen

 33A                  6/28/2019             X             X         Photo Still shot of Fields marching black shield                              Alhusen

                                                                                                                                                  Alhusen

  35                  6/28/2019              X            X          Photo Challenger                                                             Alhusen

  36                  6/28/2019             X             X          Photo Challenger in 2nd St / Water St intersection                           Alhusen

  37                  6/28/2019             X             X         Video Aerial surveillance                                                     Alhusen

  38                  6/28/2019             X             X         Photo Damage to front of Challenger                                           Alhusen

  39                  6/28/2019             X             X         Video Red Pump Kitchen surveillance footage                                   Alhusen

  40                  6/28/2019              X            X         Video marchers along 2nd Street                                               Alhusen

 40A                  6/28/2019             X             X         Photo Still photo from Ex. 40 showing Challenger at top of hill               Alhusen

  41                  6/28/2019             X             X          Video of Challenger goind down Water St.                                     Alhusen

  42                  6/28/2019             X             X         Video of Challenger driving into marchers on Water St.                        Alhusen

  43                  6/28/2019             X             X         Video of Challenger driving into marchers on Water St.                        Alhusen

  44                  6/28/2019              X            X         Video of Challenger driving into marchers on Water St.                        Alhusen

   1                  6/28/2019             X             X         Photo of Heather Heyer                                                        Alhusen

  1A                  6/28/2019             X             X         Photo of back of Heather Heyer                                                Alhusen

  1B                  6/28/2019             X             X         Photo of Heather Heyer in front of car                                        Alhusen

  1D                  6/28/2019             X             X         Photo of Heather Heyer on ground                                              Alhusen

   2                  6/28/2019             X             X         Photo of MB                                                                   Alhusen

  2A                  6/28/2019             X             X         Photo of MB with blue hat in front of car                                     Alhusen
* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of
                                                                                                                                                  5
                                                                                                                                                  1     Pages

              Case 3:18-cr-00011-MFU Document 59 Filed 07/02/19 Page 1 of 5 Pageid#: 412
✎AO 187A (Rev. 7/87)                EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                CASE NO.
                         US                 vs. FIELDS                                                         3:18CR11
 PLF.   DEF.     DATE
                              MARKED ADMITTED                                DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

  3            6/28/2019        X       X       Photo of MM                                                           Alhusen


 3A            6/28/2019        X       X       Photo of MM with red hat in front of car                              Alhusen

 3B            6/28/2019        X       X       Photo of MM in mid-air                                                Alhusen

 3C            6/28/2019        X       X       Photo of MM laying in doorway of 117                                  Alhusen

 3D            6/28/2019        X       X       Photo of MM at memorial in wheelchair                                 Alhusen

  4            6/28/2019        X       X       Photo of CC                                                           Alhusen

 4A            6/28/2019        X       X       Photo of CC                                                           Alhusen

  5            6/28/2019        X       X       Photo of TB                                                           Alhusen

 5A            6/28/2019        X       X       Photo of TB in font of car                                            Alhusen

 5B            6/28/2019        X       X       Photo of TB in mid-air from behind car                                Alhusen

 5C            6/28/2019        X       X       Photo of TB in mid-air from sidewalk                                  Alhusen

 5D            6/28/2019        X       X       Photo of TB in hospital                                               Alhusen

  6            6/28/2019        X       X       Photo of WB                                                           Alhusen

 6A            6/28/2019        X       X       Photo of WB on ground                                                 Alhusen

 6B            6/28/2019        X       X       Photo of WB in hospital                                               Alhusen

 6C            6/28/2019        X       X       Photo of WB in hospital, bandaged head                                Alhusen

 6D            6/28/2019        X       X       Photo of WB in hospital, injuries                                     Alhusen

  7            6/28/2019        X       X       Photo of NL                                                           Alhusen

  8            6/28/2019        X       X       Photo of EB                                                           Alhusen

 7A            6/28/2019        X       X       Photo of NL on ground behind vehicle                                  Alhusen

 7B            6/28/2019        X       X       Photo of NL in hospital                                               Alhusen

 8A            6/28/2019        X       X       Photo of EB on hood of car                                            Alhusen


 8B            6/28/2019        X       X       Photo of EB on stretcher                                              Alhusen

 8C            6/28/2019        X       X       Photo of EB in hospital                                               Alhusen

  9            6/28/2019        X       X       Photo of AM                                                           Alhusen

 10            6/28/2019        X       X       Photo of NM                                                           Alhusen

 9A            6/28/2019        X       X       Photo of AM on ground                                                 Alhusen


                                                                                               Page        2     of   5     Pages

          Case 3:18-cr-00011-MFU Document 59 Filed 07/02/19 Page 2 of 5 Pageid#: 413
✎AO 187A (Rev. 7/87)              EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                   CASE NO.
                       US                 vs.       FIELDS                                                    3:18CR11
 PLF.   DEF.     DATE
                            MARKED ADMITTED                                  DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

 9B            6/28/2019      X       X         Photo of AM with first responders                                    Alhusen


 10A           6/28/2019      X       X         Photo of NM in hospital side view                                    Alhusen

 10B           6/28/2019      X       X         Photo of NM in hospital leg injuries                                 Alhusen

 11            6/28/2019      X       X         Photo of CA                                                          Alhusen

 11A           6/28/2019      X       X         Photo of CA front right corner of car                                Alhusen

 11B           6/28/2019      X       X         Photo CA series                                                      Alhusen

 11C           6/28/2019      X       X         Photo of Drum on side of street                                      Alhusen

 12            6/28/2019      X       X         Photo of NR                                                          Alhusen

 12A           6/28/2019      X       X         Photo of NR on ground bleeding                                       Alhusen

 12B           6/28/2019      X       X         Photo of NR in hospital                                              Alhusen

 12C           6/28/2019      X       X         Photo of NR in hospital head/facial injuries                         Alhusen

 13            6/28/2019      X       X         Photo of MAN                                                         Alhusen

 14            6/28/2019      X       X         Photo of SS                                                          Alhusen

 13A           6/28/2019      X       X         Photo of MAN in front of pickup truck                                Alhusen

 13B           6/28/2019      X       X         Photo of MAN in front of pickup truck hugging SS                     Alhusen

 13C           6/28/2019      X       X         Photo of MAN at right front of car                                   Alhusen

 13D           6/28/2019      X       X         Photo of MAN behind pickup on ground                                 Alhusen

 13E           6/28/2019      X       X         Photo of MAN in group of first responders                            Alhusen

 14A           6/28/2019      X       X         Photo of SS in front of pickup truck hugging MAN                     Alhusen

 14B           6/28/2019      X       X         Photo of SS in mid-air                                               Alhusen

 14C           6/28/2019      X       X         Photo of SS on ground                                                Alhusen

 15            6/28/2019      X       X         Photo of KA                                                          Alhusen


 16            6/28/2019      X       X         Photo of CM                                                          Alhusen

 17            6/28/2019      X       X         Photo of MR                                                          Alhusen

 18            6/28/2019      X       X         Photo of AH                                                          Alhusen

 18A           6/28/2019      X       X         Photo of AH in orange shirt in front of car                          Alhusen

 18B           6/28/2019      X       X         Photo of AH being assisted by first responders                       Alhusen


                                                                                                 Page    3      of    5    Pages

          Case 3:18-cr-00011-MFU Document 59 Filed 07/02/19 Page 3 of 5 Pageid#: 414
✎AO 187A (Rev. 7/87)             EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                CASE NO.
                   US                    vs.             FIELDS                                              3:18CR11
 PLF.   DEF.     DATE
                           MARKED ADMITTED                                   DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

 18C           6/28/2019     X       X         Photo of AH on stretcher                                              Alhusen


 18D           6/28/2019     X       X         Photo of AH head injury                                               Alhusen

 18E           6/28/2019     X       X         Photo of AH in hospital with neck brace                               Alhusen

 18F           6/28/2019     X       X         Photo of AH knee injury                                               Alhusen

 18G           6/28/2019     X       X         Photo of AH at memorial                                               Alhusen

 19            6/28/2019     X       X         Photo of KT                                                           Alhusen

 19A           6/28/2019     X       X         Photo of KT at front left of car                                      Alhusen

 20            6/28/2019     X       X         Photo of SL                                                           Alhusen

 20A           6/28/2019     X       X         Photo of SL in hospital                                               Alhusen

 20B           6/28/2019     X       X         Photo of SL head/facial injuries                                      Alhusen

 21            6/28/2019     X       X         Photo of CY                                                           Alhusen

 21A           6/28/2019     X       X         Photo of CY on ground                                                 Alhusen

 22            6/28/2019     X       X         Photo of LQ                                                           Alhusen

 22A           6/28/2019     X       X         Photo of LQ                                                           Alhusen

 22B           6/28/2019     X       X         Photo of LQ on windshield of Camry                                    Alhusen

 22C           6/28/2019     X       X         Photo of LQ in hospital                                               Alhusen

 23            6/28/2019     X       X         Photo of TW                                                           Alhusen

 24            6/28/2019     X       X         Photo of MW                                                           Alhusen

 23A           6/28/2019     X       X         Photo rear end damage to Toyota Camry                                 Alhusen

 25            6/28/2019     X       X         Photo of BH                                                           Alhusen

 25A           6/28/2019     X       X         Photo of BH back to camera in front of Honda minivan                  Alhusen

 25B           6/28/2019     X       X         Photo of BH in hospital                                               Alhusen


 25C           6/28/2019     X       X         Photo of BH in hospital                                               Alhusen

 26            6/28/2019     X       X         Photo of LS                                                           Alhusen

 26A           6/28/2019     X       X         Photo of LS in front of Honda minivan                                 Alhusen

 26B           6/28/2019     X       X         Photo of Honda minivan and Camry in Water St. intersection            Alhusen

 27            6/28/2019     X       X         Photo of MJ                                                           Alhusen


                                                                                               Page   4       of     5     Pages

          Case 3:18-cr-00011-MFU Document 59 Filed 07/02/19 Page 4 of 5 Pageid#: 415
✎AO 187A (Rev. 7/87)              EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                  CASE NO.
                       US                 vs.           FIELDS                                               3:18CR11
 PLF.   DEF.     DATE
                            MARKED ADMITTED                                 DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

2829           6/28/2019      X       X         Photo AJ (minor) Photo of AR (minor)                                   Alhusen


 45            6/28/2019      X       X         Photo of Fields bedroom in Ohio                                        Alhusen

 46            6/28/2019      X       X         Photo of bedside table                                                 Alhusen

 47            6/28/2019      X       X         Recordings of phone calls 8/27/2018                                    Alhusen

 48            6/28/2019      X       X         Recordings of phone calls 12/7/17                                      Alhusen

 50            6/28/2019      X       X         Excerpt of report / Twitter Search Warrant ("TheRealGiantDad")         Douthit

 51            6/28/2019      X       X         Cartoon from post on twitter account                                   Douthit

 52            6/28/2019      X       X         Excerpt of report/ Twitter Search Warrant ("TheNewGiantDad")           Douthit

 53            6/28/2019      X       X         Imapge attached to tweet at 52                                         Douthit

 54            6/28/2019      X       X         Image of Hitler from Twitter Account                                   Douthit

 55            6/28/2019      X       X         Image of Zyklon Canister from Twitter Account                          Douthit

 56            6/28/2019      X       X         Image of Unite the Right Flyer from Twitter Account                    Douthit

 57            6/28/2019      X       X         Meme of car driving through crowd - private from Instagram Acct        Douthit

 58            6/28/2019      X       X         Meme of car driving through crowd -public from Instagram Acct          Douthit

 59            6/28/2019      X       X         Report -Instagram account ("thebigboss1337)                            Douthit

 60            6/28/2019      X       X         Excerpt of testimony from former classmate BW                          Douthit

 61            6/28/2019      X       X         Excerpts of testimony from former classmate EP                         Douthit

 62            6/28/2019      X       X         Excerpts of testimony from former classmate GD                         Douthit

 63            6/28/2019      X       X         Photo of Hitler sent from defendant to mother                          Douthit

 64            6/28/2019      X       X         Image from torch march                                                 Douthit

 64A           6/28/2019      X       X         Image from torch march                                                 Douthit

 65            6/28/2019      X       X         Image of people with traditional jewish headcovering                   Douthit




                                                                                                 Page   5         of    5        Pages

          Case 3:18-cr-00011-MFU Document 59 Filed 07/02/19 Page 5 of 5 Pageid#: 416
